Exhibit 99.5 “BEZEQ” THE ISRAEL TELECOMMUNICATION CORP. LIMITED FINANCIAL DATA FROM THE CONSOLIDATED FINANCIAL STATEMENTS ATTRIBUTED TO THE PARENT COMPANY FOR THE YEAR ENDED DECEMBER 31, 2009 The informationcontained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Contents Page Auditors’ Report 2 Separate financial data Data on financial condition 3-4 Income data 5 Profit data 6 Cash flow data 7-8 Notes to the separate financial data 9 "Bezeq" The Israel Telecommunication Corp. Limited Separate Financial Data as at December 31, 2009 Somekh Chaikin
